
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.24


Annual Incentive Bonus Plan for Fiscal 2014

        On May 21, 2013, the Board approved the Company's annual incentive bonus
plan for fiscal 2014. The plan provides its executive officers with the
opportunity to earn cash bonuses based upon the achievement of pre-established
performance goals. Total bonus opportunities will be based on achievement of
annual targets. The plan provides for 50% of the payout based on the achievement
of quarterly targets and 50% of the payout based on the achievement of annual
targets. Performance goals under the plan will be: revenue growth, earnings per
share, operating profit (as a percentage of sales), and return on invested
capital targets at the Company level; and revenue growth, operating profit (as a
percentage of sales), profit after interest (as a percentage of sales),
inventory turnover and other business-specific business unit targets at the
business unit level for certain executives. The plan allows awards to provide
for different metrics, target levels and weightings for different executives.

        Under the annual incentive bonus plan, target award opportunities are
set at various percentages of base salary, which will be: 150% of base salary in
the case of the Chief Executive Officer; 100% of base salary in the case of the
Chief Financial Officer; and between 80% and 110% of base salary in the cases of
other officers. Actual payout opportunities for each bonus component will range
from a threshold of 50% of target to a maximum of 200% of target for quarterly
payouts and of 300% of target based on achievement of the annual performance
measures. If the Company or business unit fails to achieve the threshold level
for any performance measure, no payout is awarded for that measure. For purposes
of determining achievement of award opportunities, the incentive bonus plan uses
adjusted, non-GAAP measures.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.24

